I concur fully all along the line except that I think the letter dealt with in the opinion should be held, as matter of law, a new promise adequate to take the case out of the statute of limitations. Defendant refers to plaintiff's "wish to receive a new note" and goes on to say, "I have promised to sign them again for one year. At that time they shall be paid even if I have to pay them myself." I fail to see how that language can be considered anything less than an unequivocal acknowledgment of the present binding character of the debt, as well as an equally unequivocal promise to pay at the maturity of the new note.